DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to automated system that process tasks or that display instructions directing the order of task execution, or a template with a series of required fields for execution of the task, classified in G06Q10/06316.

II. Claim 11-18, drawn to a computerised arrangement for the monitoring or tracking of work performed or assigned to an individual or group to provide an indication of work that is in queue to be started, work in-progress or work that is completed, classified in G06Q10/063114.

III. Claim 20-22, drawn to the inner working of user interfaces, in particular graphical user interfaces (GUIs), including: interaction of the GUI with applications and OSs, the structure and interaction of software components of GUIs, implementation of GUI concepts typically used in operating systems, e.g. desktop metaphors, widgets or windowing mechanisms, and implementation of GUI automation mechanisms, e.g. record/replay of user interactions on the GUI, classified in G06F9/451. 

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as while each of a plurality of workers is performing the one or more tasks associated with the implemented human-centric process, receive current worker task status data representative of a respective worker completing one of the tasks associated with the implemented human-centric process, wherein the worker task status data comprises objective data; receive prior worker task status data and prior author process modification data for prior human-centric processes; determine whether the current worker task status data meets task completion criteria, wherein the task completion criteria are based on the current worker task status data, the prior worker task status data and the prior author modifying step data; in response to a first determination that the current worker task status data does not meet task completion criteria, provide a recommendation to alter one or more characteristics of the one or more task cards in a recommendation area of the HCP authoring application window and cause the task card for the HCP to be displayed in a task card area of the HCP authoring application window; and in response to a second determination that the current worker task status data meets the task completion criteria, cause the task card for the HCP to be displayed in the task card area of the HCP authoring application window. See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as in response to a determination that the characteristics of the task and worker meet certain criteria, analyze the task and criteria to determine optimizations regarding one or more desired results of the sequence of the one or more task cards for the HCP; and adjust the sequence, quantity and/or content of the task cards for the HCP displayed to the worker based on said optimizations. See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as in response to a determination that the characteristics of the task and worker meet certain criteria, analyze the task and criteria to determine optimizations regarding one or more desired results of the sequence of the one or more task cards for the HCP; and adjust the sequence, quantity and/or content of the task cards for the HCP displayed to the worker based on said optimizations. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The above mentioned separate utilities present distinctive subject matter that would have to be individually searched and would not necessarily present itself via a single generic search of a particular class/subclass. Applicant's divergent claiming places a significant burden on the Examiner’s search in that even though the inventions may fall within the same class/subclass, each of the features will singularly require significant time to search. Additional search time via the employment of expanded and different search queries would be necessary to account for each of these features which would not exist if just one were claimed. Moreover, not only does the Examiner have to search classes and subclasses in the patent databases, there are numerous non patent literature electronic resource databases, which are also searched prior to any patentability determination, further adding to the Examiner’s overall search duration.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CRYSTOL STEWART/Primary Examiner, Art Unit 3624